ORDER OF MULTIDISTRICT LITIGATION PANEL

                      Order Pronounced August 25, 2005


  THE MOTION FOR TRANSFER IN THE FOLLOWING MULTIDISTRICT LITIGATION CASE IS
                             GRANTED AS FOLLOWS:


05-0436     IN RE  VIOXX LITIGATION


      The Motion for Transfer, filed by Merck & Co., Inc., under Rule 13 of
the Texas Rules of Judicial Administration is granted.  Causes listed in
Appendix A of the Motion for Transfer will be transferred to one district
judge.  The panel will issue a second order at a later date naming the
judge to whom the cases will be transferred.
      In the event that the pretrial judge or a litigant concludes that one
or more additional pretrial judges are needed in the future, the panel will
entertain at that time a request to transfer cases to an additional judge
or judges.
      If cases that are ready for trial are not remanded to the trial court
for trial under rule 13.7, the panel will entertain complaints from
litigants about the delay and will decide whether to grant relief.